DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 4/30/21 are acknowledged. Claims 1 and 7 are amended. Claim 9 has been canceled. Claims 1-8 and 10-11 are pending and under examination. 
Request for Reconsideration/Other 
 The request for reconsideration has been considered but does NOT place the application in condition for allowance because: The rejection of claims 1 -4 and 8-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for the reasons set forth in the previous Office action.
Applicant’s Arguments
Applicant argues that the Examiner has not considered the specification's disclosure of other, structurally diverse antibodies. Applicant argues that the specification shows a representative number of species and that a small number of species can be representative of the genus.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. In response to Applicant's argument that the specification discloses other, structurally diverse antibodies, the species disclosed are not representative of the vast genus of antibodies encompassed by the claims. It is acknowledged that hybridoma 6g8g7 is a pooled antibody that comprises two heavy variable chains and three variable light chains and that multiple clones were constructed using various combinations of the heavy and light chains. However, the specification notes that some of the clones did not show significant binding, but others showed binding to the 6g8g7 antigenic peptide (See paragraph 0541). The specification further states that only the top two clones were selected for further characterization. Of the two antibodies further characterized, only 6g8IgG4 exhibits an IC50 for inhibiting activated neutrophil survival or human angiogenesis of 3.0 µg/ml and have one or more of the properties recited in (a)-(c). While hybridoma 6g8g7 pooled antibody and some of the clones derived therefrom (e.g., candidate 1, candidate 2, and candidate 3) meet the binding requirement for the claimed genus of antibodies, only a single antibody (humab 1 6g8IgG4) possesses the required function of inhibiting activated neutrophils and human angiogenesis at an IC50 of 3.0 µg/ml or less. Thus, contrary to Applicant’s arguments, the specification does not provide a number of structurally diverse antibodies that meet the limitations of claim 1. Rather, the specification discloses a single antibody that inhibits angiogenesis and has one or more of the characteristics recited in (a)-(c). 
The Federal Courts have held that when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790. As noted above, the species disclosed are derived from the same parent antibody and are structurally similar. For instance, the species named humab 1 comprises SEQ ID NOs: 63 and 65,  the species named humab 2 comprises SEQ ID NO: 65 with substitutions in SEQ ID NO: 26 at residues 83V and 85Y, and the species IgG1 6g8g7 humanized monoclonal antibody comprises SEQ ID NOs: 61 and 65. Both humab 1 and humab 2 comprise the same light chain, and only differ in their heavy chains by two amino acid substitutions. Furthermore, of the species disclosed, only humab 1 6g8IgG4 possesses the required functions recited in the claims. Thus, the specification fails to describe a variety of species that reflect the variation with the genus. 
Regarding Applicant’s argument that a small number of species can represent the genus, unlike Ajinomoto Co. v. International Trade Commission (Fed. Cir. 2019), the instant claims do not encompass a genus of antibodies that are well-known in the prior art. In the referenced case, patentees had disclosed a "representative number" of stronger promoters and 
Regarding Applicant’s argument that the Court in MorphoSys AG v. Janssen Biotech, Inc., 358 F.Supp.3d 354, 366 (D. Del. 2019) held that the four disclosed species are representative of all known members of the claimed genera, the fact pattern of the cited case is not the same as that of the instant claims. Although the Court held that the four species disclosed were representative of the genus, the Court held that the claims did not provide structure sufficient to satisfy the written description requirement and granted summary judgment with respect to the structural features prong of the written description inquiry. Similarly, the instant specification does not establish a structure-function correlation. Although the Federal Court has recognized that "the written description requirement can in some in some cases by satisfied by functional description", it has made clear that "such functional description can be sufficient only if there is also a structure-function relationship known to those of ordinary skill in the art". In re Wallach, 378 F.3d 1330, 1335 (Fed. Cir. 2004); see also, Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 964 (Fed. Cir. 2002) (holding that the written description requirement would be satisfied "if the functional characteristic of preferential binding ... were coupled with a disclosed correlation between that function and a structure that is sufficiently 
Regarding the PTAB decision in Ex Parte Amhati, Appeal 2017-011580, the fact pattern of the cited case is different from the instant claims. The Court held that the claims met the written description provision because the inventors cited four US Patents and five US patent applications as disclosing antibodies within the scope of the claim. Unlike the instant claims, the ‘288 claims encompassed a genus of antibodies that was well-known in the art, as evidenced by the inventors’ citation of nine patent disclosures that described members of the genus. The Court pointed out that the ‘288 specification relied upon the existing scientific and technical knowledge of CCR3 inhibitory antibodies. 

/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646